January 19, 1918. The opinion of the Court was delivered by
The defendant was tried, convicted, and sentenced in the magistrate's Court under a warrant charging him with carrying an unlawful weapon in violation of section 157 of the Criminal Code. Defendant appealed to Circuit Court and the judgment of the magistrate's Court was affirmed, and an appeal taken to this Court.
The appeal must be sustained. The evidence shows that the defendant did not carry about his person, either concealed or unconcealed, the pistol, but that the pistol was taken about and placed in his satchel or suit case. There is an entire failure on the part of the evidence adduced to convict the defendant of the charge made against him, and the judgment is reversed.
Judgment reversed. *Page 384